
	
		III
		111th CONGRESS
		2d Session
		S. CON. RES. 58
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2010
			Mrs. Shaheen (for
			 herself, Mr. McCain, and
			 Mr. Feingold) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Recognizing Doris Granny D
		  Haddock, who inspired millions of people through remarkable acts of political
		  activism, and extending the condolences of Congress on the death of Doris
		  Granny D Haddock. 
	
	
		Whereas Doris Granny D Haddock was born on
			 January 24, 1910, in Laconia, New Hampshire;
		Whereas Doris Granny D Haddock passed away
			 on March 9, 2010, in Dublin, New Hampshire, at the age of 100;
		Whereas Doris Granny D Haddock strongly
			 advocated for campaign finance reform;
		Whereas, at the age of 90, Doris Granny D
			 Haddock walked approximately 3,200 miles across the United States as a show of
			 support for campaign finance reform;
		Whereas Doris Granny D Haddock began the
			 walk for campaign finance reform in the State of California on January 1, 1999,
			 and ended the walk in Washington, District of Columbia, on February 9,
			 2000;
		Whereas Doris Granny D Haddock walked 10
			 miles a day throughout the walk for campaign finance reform;
		Whereas more than 2,000 supporters from a wide variety of
			 reform groups met Doris Granny D Haddock at the end of the walk
			 in Washington, District of Columbia;
		Whereas several dozen members of Congress joined Doris
			 Granny D Haddock for the final miles of the walk for campaign
			 finance reform;
		Whereas Doris Granny D Haddock went through
			 4 pairs of sneakers on the walk across the United States;
		Whereas Doris Granny D Haddock and the walk
			 for campaign finance reform was the subject of a documentary entitled
			 Run Granny Run;
		Whereas Doris Granny D Haddock wrote an
			 autobiography entitled Granny D: You're Never Too Old to Raise a Little
			 Hell;
		Whereas the Senate recognized the efforts of Doris
			 Granny D Haddock at the passage of the Bipartisan Campaign
			 Reform Act of 2002;
		Whereas Doris Granny D Haddock was a strong
			 political activist throughout her adult life;
		Whereas in 2004, at the age of 94, Doris Granny
			 D Haddock ran for the office of Senator of the United States;
		Whereas Doris Granny D Haddock was married
			 to James Haddock for 62 years;
		Whereas, in the 1960s, Doris Granny D
			 Haddock and James Haddock successfully fought to stop the use of hydrogen bombs
			 to build a port near an Eskimo village in the State of Alaska;
		Whereas Doris Granny D Haddock worked for
			 the Bee Bee Shoe Company in Manchester, New Hampshire, for 22 years; and
		Whereas Doris Granny D Haddock had 2
			 children, 8 grandchildren, and 16 great-grandchildren: Now, therefore, be
			 it
		
	
		That Congress—
			(1)recognizes Doris
			 Granny D  Haddock, who inspired millions of people through
			 remarkable acts of political activism; and
			(2)extends the
			 condolences of Congress to the Haddock family.
			
